DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 12/3/2021, with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-7, 11-13, 16 17, and 20 are rejected under 35 U.S.C. 102 (a2) as being anticipated by Moon et al. (US 2017/0108226).
Regarding claim 1, Moon discloses a cooktop appliance (1, Figure 1), comprising: a top panel (101) defining a hole (below 100 in Figure 1); and a gas burner (110, Figure 3A), comprising a burner body (111) defining a plurality of flame ports (112), distributed in a ring on the burner body (Figure 3A), a receptacle (111a, Figure 3B) mounted to the top panel at the hole of the top panel, the burner body positioned on the receptacle, an injet (151) mounted to the top panel such that the injet is positioned opposite the burner body about the top panel, and a fuel orifice  (154) positioned on the injet, the fuel orifice oriented for directing a flow of fuel to the burner body; wherein the 
Regarding claim 1, Moon discloses a cooktop appliance, comprising: a top panel defining a hole; and a gas burner comprising a burner body defining a plurality of flame ports distributed in a ring on the burner body, a receptacle mounted to the top panel at the hole of the top panel, the burner body positioned on the receptacle, an injet mounted to the top panel such that the injet is positioned opposite the burner body about the top panel, and a fuel orifice positioned on the injet, the fuel orifice oriented for directing a flow of fuel to the burner body; wherein the burner body is positioned such that the burner body does not contact the injet.
Regarding claim 2, Moon discloses the cooktop appliance of claim 1, wherein the burner body (111, Figure 3B) does not contact the injet to prevent direct conductive heat transfer from the burner body to the injet.
Regarding claim 5, Moon discloses the cooktop appliance of claim 1, wherein the burner body (111, Figures 3A-B) is positioned on the receptacle (111a) such that the burner body is suspended over the top panel on the receptacle. 
Regarding claim 6, Moon discloses the cooktop appliance of claim 1, wherein the gas burner (110) further comprises an inlet conduit (111b) extending downwardly from the burner body through the hole, the fuel orifice  (154, Figure 3B) oriented for directing the flow of fuel into the inlet conduit.
Regarding claim 7, Moon discloses the cooktop appliance of claim 1, wherein an outer perimeter of the receptacle (111a, Figure 3B) is shaped complementary to an edge of the top panel at the hole.
Regarding claim 11, Moon discloses the gas burner of claim 1, wherein the fuel orifice (154, Figure 3B) is positioned directly below the burner body (111).
Regarding claim 12, Moon discloses  a cooktop appliance, comprising: a top panel  (101) defining a hole (below 100 in Figure 1); and a gas burner (110, Figure 3A), comprising a burner body (111) defining a plurality of flame ports (112), distributed in a ring on the burner body (Figure 3A),  a receptacle (111a, Figure 3B) mounted to the top panel at the hole of the top panel, the burner body positioned on the receptacle, an injet (151) mounted to the top panel such that the injet is positioned opposite the burner body about the top panel, an inlet conduit extending downwardly from the burner body through the receptacle and the hole, and a fuel orifice positioned on the injet, the fuel orifice oriented for directing a flow of fuel to into the inlet conduit, wherein the burner body is positioned such that the burner body does not contact the injet (Figure 3B).
Regarding claim 13, Moon discloses the cooktop appliance of claim 12, wherein the burner body (111, Figure 3B) does not contact the injet to prevent direct conductive heat transfer from the burner body to the injet.
Regarding claim 16, Moon discloses the cooktop appliance of claim 12, wherein the burner body (111, Figures 3A-B) is positioned on the receptacle (111a) such that the burner body is suspended over the top panel on the receptacle. 
Regarding claim 17, Moon discloses the cooktop appliance of claim 12, wherein an outer perimeter of the receptacle (111a, Figure 3B) is shaped complementary to an edge of the top panel at the hole.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-4, 10, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2017/0108226) and Breccia et al. (US 2019/0041056).
Regarding claim 3, Moon discloses the cooktop appliance of claim 1, but not that the gas burner further comprises a clip  that extends between the receptacle and the injet  to electrically couple the receptacle to the injet. 
However, Breccia discloses a cooktop appliance (Abstract), wherein the gas burner further comprises a clip (26, Figure 1) that extends between the receptacle (15) and the injet (20, 22) to electrically couple the receptacle to the injet.  It would have been obvious to one of ordinary skill prior to the effective filing date of this application to include a clip or other electrical connecting device to ensure that the burner is properly grounded for safety concerns.
Regarding claim 4, Moon, as modified, discloses the cooktop appliance of claim 3, wherein the injet is grounded ([0051], by contact with the rest of the appliance, if not the ignitor would not function). 
Regarding claim 10, Moon, as modified, discloses the gas burner of claim 1, wherein the fuel orifice (22, Figure 8, evidenced by threads, not labeled) is removable from the injet. 
Regarding claim 14, Moon discloses the cooktop appliance of claim 12, but not that the gas burner further comprises a clip  that extends between the receptacle and the injet  to electrically couple the receptacle to the injet. 
However, Breccia discloses a cooktop appliance (Abstract), wherein the gas burner further comprises a clip (26, Figure 1) that extends between the receptacle (15) and the injet (20, 22) to electrically couple the receptacle to the injet.  It would have been obvious to one of ordinary skill prior to the effective filing date of this application to include a clip or other electrical connecting device to ensure that the burner is properly grounded for safety concerns.
Regarding claim 15, Moon, as modified, discloses the cooktop appliance of claim 14, wherein the injet is grounded ([0051], by contact with the rest of the appliance, if not the ignitor would not function). 
Regarding claim 20, Moon, as modified, discloses the gas burner of claim 12, wherein the fuel orifice (22, Figure 8, evidenced by threads, not labeled) is removable from the injet. 
Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2017/0108226) and Dalton et al. (US 6,923,204).
Regarding claim 8, Moon discloses the cooktop appliance of claim 1, but not that it comprises a pneumatically actuated gas valve positioned on the injet. 
However, Dalton discloses a fluid control valve (Abstract) wherein the regulator further comprising a pneumatically actuated gas valve (55, Figure 2, C8, and L7-17) positioned on the injet.    It would have been obvious to one of ordinary skill prior to the effective filing date of this application to include a valve mechanism to properly mix the incoming gas and air for proper combustion.
Regarding claim 9, Moon, as modified, discloses the cooktop appliance of claim 8, wherein the pneumatically actuated gas valve comprises: a diaphragm (55) positioned (C5, L30-35) between an air passage and a gas passage within the injet; a seal mounted to the injet within the gas passage; and a plug (62, C5L20-29) mounted to the diaphragm, the plug positioned against the seal in a closed configuration of the pneumatically actuated gas valve. 18. The cooktop appliance of claim 12, further comprising a pneumatically actuated gas valve positioned on the injet. 
Regarding claim 18, Moon discloses the cooktop appliance of claim 12, but not that it comprises a pneumatically actuated gas valve positioned on the injet. 
However, Dalton discloses a fluid control valve (Abstract) wherein the regulator further comprising a pneumatically actuated gas valve (55, Figure 2, C8, and L7-17) positioned on the injet.   It would have been obvious to one of ordinary skill prior to the effective filing date of this application to include a valve mechanism to properly mix the incoming gas and air for proper combustion.
Regarding claim 19, Moon, as modified, discloses the cooktop appliance of claim 18, wherein the pneumatically actuated gas valve comprises: a diaphragm (55) positioned (C5, L30-35) between an air passage and a gas passage within the injet; a seal mounted to the injet within the gas passage; and a plug (62, C5L20-29) mounted to the diaphragm, the plug positioned against the seal in a closed configuration of the pneumatically actuated gas valve. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762